MERRIMAN S. SMITH, Judge.
In August, 1946, a crew of the state road commission was clearing the right of way on state route 17 in the suburbs of St. Albans, Kanawha county, West Virginia, and while so doing they cut down twenty trees and three rose bushes which were located on two lots belonging to L. G. Gribble, the claimant. These trees were situated from eighteen to twenty-four inches off the state’s right of way and on the land of the said Gribble.
The liability of the state road commission for the wrongful act was admitted by the assistant attorney general on behalf of the state, therefore evidence was introduced by claimant in order that the amount of damages sustained might be ascertained.
From the evidence introduced it appeared that claimant purchased these two lots in 1945, paying approximately *18$1000.00 for them, and that he expects to build his home thereon, at such time as materials are available, in which to live during his declining years.
Some of the trees, by virtue of their location, would undoubtedly have been cut down anyway; on the other hand, they were from four to twelve inches in diameter, and two of them were so planted as to distance that they were especially arranged for the placing of a hammock and the claimant had visions of spending many idle moments under the spreading boughs and shades reclining in his hammock.
Jus as “Rome was not built in a day” so with trees, they are the handiwork of the Ruler of the Universe, and only time can develop them to usefulness to mankind.
After due consideration the court approves an award in the sum of two hundred and fifty dollars ($250.00) to the said claimant, L. G. Gribble.